LAW OFFICES THOMPSON, WELCH, SOROKO & GILBERT LLP 3, SUITE 300 SAN RAFAEL, CA94903 (415) 448-5000 FACSIMILE RICHARD S. SOROKO (415) 448-5010 email: rsoroko@TWSGLAW.com SAN FRANCISCO OFFICE (415) 262-1200 August 14, 2012 Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: BioTime, Inc. Amendment No. 1 to Registration Statement on Form S-3 File No. 333-182964 Ladies/Gentlemen: This letter accompanies Amendment No. 1 to Registration Statement on Form S-3 (333-182964) filed by BioTime, Inc.This amendment includes updated financial and outstanding security information as of June 30, 2012, and revisions made in response to a comment from the staff. Please direct all correspondence and communications with respect to the Registration Statement to the undersigned. Very truly yours, s/Richard S. Soroko Richard S. Soroko
